 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 ALSTYN BENNETT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:21-CR-00088-JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   LAWRENCE GUERAIN FLEMING,                          DATE: June 22, 2021
                                                        TIME: 9:30 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on June 22, 2021.

21          2.     By this stipulation, defendant now moves to continue the status conference until July 20,

22 2021, and to exclude time between June 22, 2021, and July 20, 2021, under Local Code T4.

23          3.     The parties agree and stipulate, and request that the Court find the following:

24                 a)      The government has represented that the discovery associated with this case

25          includes investigative reports and related documents in electronic form including approximately

26          100 pages of documents, as well as body camera videos exceeding 3,000 megabytes. All of this

27          discovery has been either produced directly to counsel and/or made available for inspection and

28          copying.


      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1                 b)      Counsel for defendant desires additional time to consult with her client, to review

 2          the current charges, to conduct investigation related to the charges, to review discovery for this

 3          matter, and to discuss potential resolutions with her client.

 4                 c)      Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny her the reasonable time necessary for effective preparation, taking into

 6          account the exercise of due diligence.

 7                 d)      The government does not object to the continuance.

 8                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of June 22, 2021 to July 20, 2021,

13          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14          because it results from a continuance granted by the Court at defendant’s request on the basis of

15          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16          of the public and the defendant in a speedy trial.

17          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

18 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

19 / / /

20 / / /

21 / / /

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
 1 must commence.

 2        IT IS SO STIPULATED.

 3

 4
     Dated: June 17, 2021                           PHILLIP A. TALBERT
 5                                                  Acting United States Attorney
 6
                                                    /s/ ALSTYN BENNETT
 7                                                  ALSTYN BENNETT
                                                    Assistant United States Attorney
 8

 9
     Dated: June 17, 2021                           /s/ MEGAN T. HOPKINS
10                                                  MEGAN T. HOPKINS
11                                                  Assistant Federal Defender
                                                    Counsel for Defendant
12                                                  LAWRENCE GUERAIN
                                                    FLEMING
13

14

15
                                        FINDINGS AND ORDER
16
          IT IS SO FOUND AND ORDERED this 17th day of June, 2021.
17

18                                                  /s/ John A. Mendez
19                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
